Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
The applicant has elected Group I (claim 1) with traverse.  The examiner withdraws the election of subspecies in claim 1.  Applicant’s election of Group I in the reply is acknowledged.  The applicant argued the search of non- elected Groups and Species would be the same, implying no undue burden. Restriction for examination purposes as indicated is proper because all these inventions listed in last action are independent or distinct for the reasons given below and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);(d) the prior art applicable to one invention would not likely be applicable to another invention;(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
	In this particular case, at least one of (a)-(e) applies. 
This restriction is made FINAL.  The restriction and election of species as stated in the previous office action are repeated here as such. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdulla et al. (Polymers 2019, 11, 815-834).
Abdulla (abs., 815-834) discloses

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale







as an inherently electrochromic monomer for producing thiol(–SH) grafted poly(3,4-proplenedioxythiophene) (PProDOT(MeSH)2).
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766